[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                 SEPT 17, 2008
                               No. 07-15527                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                           Agency No. A79-297-952

HONG E. JIANG,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                            (September 17, 2008)

Before BIRCH, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Hong E. Jiang seeks review of the IJ’s and BIA’s decisions denying her
application for asylum, withholding of removal, and relief under the Convention

Against Torture (CAT). Jiang contends that the IJ erred by: (1) making an adverse

credibility determination against her with respect to her coercive family planning

policies claim without specific, cogent reasons; and (2) denying her relief with

respect to her claim of religious persecution.1

                                                 I.

       Jiang first contends with respect to her claim of persecution based on

China’s allegedly coercive family planning policies that the IJ erred by making an

adverse credibility determination against her. We review the BIA’s decision,

except to the extent that it expressly adopts the opinion of the IJ. Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the

IJ’s reasoning, we will review the IJ’s decision as well.” Id. Here, the BIA

adopted much of the IJ’s reasoning but also issued its own opinion, so we will

review both the BIA’s and IJ’s decisions. See id.

       We review de novo the IJ’s and BIA’s legal determinations. See Yang v.

United States Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). We review the

IJ’s and BIA’s factual determinations under the substantial evidence test, and we


       1
          Jiang also includes one sentence in her brief laying out an alien’s burden of proof for a
CAT claim. However, she does not present any arguments challenging the IJ’s and BIA’s denial
of her CAT claim, so she has abandoned this issue. See Sepulveda v. United States Att’y Gen.,
401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (“When an appellant fails to offer argument on an
issue, that issue is abandoned.”).
                                                 2
must affirm the IJ’s and BIA’s decisions if they are “supported by reasonable,

substantial and probative evidence on the record considered as a whole.” Antipova

v. United States Att’y Gen., 392 F.3d 1259, 1261 (11th Cir. 2004) (citation

omitted); Al Najjar, 257 F.3d at 1283–84. Under the substantial evidence test, the

record is reviewed in the light most favorable to the IJ’s and BIA’s decisions and

we draw all reasonable inferences in favor of those decisions. Id. “To reverse the

IJ’s [and BIA’s] fact findings, we must find that the record not only supports

reversal, but compels it.” Mendoza v. United States Att’y Gen., 327 F.3d 1283,

1287 (11th Cir. 2003) (considering withholding of removal claim). We review the

IJ’s and BIA’s credibility determinations under the substantial evidence test.

D-Muhumed v. United States Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004).

      The IJ must make an explicit credibility determination, which will be viewed

as conclusive unless a reasonable factfinder would be compelled to conclude to the

contrary. Yang, 418 F.3d at 1201. If the IJ does not make a specific finding as to

credibility, the petitioner’s testimony is presumed to be credible. See Niftaliev v.

United States Att’y Gen., 504 F.3d 1211, 1216 (11th Cir. 2007).

      “Once an adverse credibility finding is made, the burden is on the applicant

alien to show that the . . . credibility decision was not supported by specific, cogent

reasons or was not based on substantial evidence.” Forgue, 401 F.3d at 1287

(internal quotation marks omitted). An adverse credibility determination alone
                                           3
may be the basis for denying an asylum application if the applicant produces no

evidence other than his testimony. Id. If the applicant produces additional

evidence it must be considered by the IJ, and the IJ may not rely solely on an

adverse credibility determination in denying relief. Id. Where, as in Jiang’s case, a

petition for asylum is filed before May 11, 2005,2 some circuits have required an

adverse credibility finding to go to the heart of the asylum claim. See, e.g., Gao v.

Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002); Gui v. Immigration & Naturalization

Serv., 280 F.3d 1217, 1225 (9th Cir. 2002). We, however, have not adopted that

test.

        An alien who arrives in or is present in the United States may apply for

asylum. 8 U.S.C. § 1158(a)(1). The Attorney General has discretion to grant

asylum if the alien meets the INA’s definition of a “refugee.” 8 U.S.C.

§ 1158(b)(1). A “refugee” is:

        [A]ny person who is outside any country of such person’s nationality
        or, in the case of a person having no nationality, is outside any
        country in which such person last habitually resided, and who is
        unable or unwilling to return to, and is unable or unwilling to avail
        himself or herself of the protection of that country because of
        persecution or a well-founded fear of persecution on account of race,


        2
          The REAL ID Act changed the credibility standard for applications made on or after
May 11, 2005, permitting credibility to be determined based on the totality of the circumstances
and all relevant factors, including the demeanor and candor of the applicant or witness and the
consistency of her testimony and written and oral statements, regardless of whether they go to
the heart of the claim. 8 U.S.C. § 1158(b)(1)(B)(iii) (as amended by the REAL ID Act
§ 101(a)(3)).
                                                 4
      religion, nationality, membership in a particular social group, or
      political opinion.

Id. § 1101(a)(42)(A). The burden of proof is on the alien to establish that she is a

refugee by offering “credible, direct, and specific evidence in the record.” Forgue

v. United States Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

      To establish asylum eligibility, the alien must demonstrate: (1) past

persecution on account of “race, religion, nationality, membership in a particular

social group, or political opinion;” or (2) a “well-founded fear” that one of these

statutorily listed factors will cause such future persecution. 8 C.F.R. §§ 208.13(a),

(b); Al Najjar, 257 F.3d at 1287. “Demonstrating such a connection requires the

alien to present specific, detailed facts showing a good reason to fear that he or she

will be singled out for persecution on account of” a statutory factor. Al Najjar, 257

F.3d at 1287 (citations omitted).

      An applicant who establishes past persecution is presumed to have a well-

founded fear of future persecution. 8 C.F.R. § 208.13(b)(1). If an applicant seeks

asylum based on a well-founded fear of persecution, she must establish a causal

connection between the statutory factor and the feared persecution and must

present specific, detailed facts showing a good reason to fear that she will be

singled out for persecution on account of the factor. Sepulveda v. United States

Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005). An applicant may establish a

                                           5
“well-founded fear” by demonstrating that her fear of future persecution is

“subjectively genuine and objectively reasonable.” Al Najjar, 257 F.3d at 1289;

see also 8 C.F.R. § 208.13(b)(2).

      The Act specifically defines forced abortion, involuntary sterilization, and

coercive population control measures as political persecution. 8 U.S.C.

§ 1101(a)(42)(B). Specifically, it states:

      For purposes of determinations under this chapter, a person who has
      been forced to abort a pregnancy or to undergo involuntary
      sterilization, or who has been persecuted for failure or refusal to
      undergo such a procedure or for other resistance to a coercive
      population control program, shall be deemed to have been persecuted
      on account of political opinion, and a person who has a well founded
      fear that he or she will be forced to undergo such a procedure or
      subject to persecution for such failure, refusal, or resistance shall be
      deemed to have a well founded fear of persecution on account of
      political opinion.

Id.

      In Yang, we determined that the petitioner, a Chinese citizen, failed to

establish past persecution based on undergoing a sterilization procedure or a well-

founded fear of persecution based on a fear of becoming sterilized because she

failed to show that any injection she received was a sterilization measure rather

than simply a birth-control measure. Yang, 418 F.3d at 1202. Although under

China’s family planning policies Yang was forced to pay a fine after her second

child was born, “a single fine is not akin to a sterilization procedure or forced

                                             6
abortion.” Id. at 1203. Nevertheless, we held that Yang’s verbal and physical

resistance to a forced injection and the insertion of two intrauterine devices against

her will, as well as her removal of the intrauterine devices in violation of Chinese

law, could be considered “other resistance to a coercive population control

program” under 8 U.S.C. § 1101(a)(42)(B). Id. at 1205. Because the BIA had not

decided whether Yang’s conduct fit within the “otherwise resist” clause, we

remanded to the BIA for such a determination. Id.

      Conversely, in Huang v. United States Att’y Gen., 429 F.3d 1002 (11th Cir.

2005), the applicant, another Chinese citizen, had never been pregnant and

accordingly had not been forced to undergo an abortion or involuntary sterilization,

but she was forced to undergo an initial state-ordered gynecological exam, refused

to undergo a second such exam, and was detained for twenty days because of this

refusal. Id. at 1010. The BIA had affirmed the IJ’s denial of her application for

asylum and withholding of removal and we denied the petition, holding that she

did not meet her burden of proof to show “other resistance to a coercive population

control program” under 8 U.S.C. § 1101(a)(42)(B). Huang v. United States Att’y

Gen., 429 F.3d 1002, 1010 (11th Cir. 2005).

      Here, the IJ’s adverse credibility determination with respect to Jiang’s claim

of persecution based on China’s allegedly coercive family planning policies was

supported by substantial evidence. See Forgue, 401 F.3d at 1287. The IJ and BIA
                                           7
correctly noted the inconsistencies between Jiang’s testimony, her application, and

her husband’s application regarding the number of children they had, the children’s

birthdays, and whether Jiang was forced to pay fines known as social

compensation fees. The document Jiang alleges is a certificate documenting a

forced abortion does not undermine the IJ’s adverse credibility determination

because the State Department’s 2004 Country Profile of China, which was

admitted into the record, states that many certificates are not authentic, and those

that are authentic are issued after voluntary abortions to allow the woman to get

time off work. See Reyes-Sanchez v. United States Att’ys Gen., 369 F.3d 1239,

1243 (11th Cir. 2004) (stating that “[t]he Board was entitled to rely heavily” on

State Department reports). Finally, the IJ accurately noted the inconsistencies

between Jiang’s testimony and her application with respect to whether an

ultrasound and urinalysis were performed before the alleged forced abortion.

      Because of the adverse credibility determination against Jiang, her testimony

cannot be used to find that she experienced past persecution or had a well-founded

fear of future persecution. See Forgue, 401 F.3d at 1287. She also submitted

evidence, however, which the IJ and BIA were required to independently consider.

See id. They did so, specifically examining the exhibits in the record including

Jiang’s husband’s application, the alleged abortion certificate, and the State

Department’s Country Profile. The additional evidence did not show that Jiang
                                           8
had experienced past persecution based on China’s allegedly coercive family

planning policies or had a well-founded fear of future persecution under those

policies and, accordingly, the IJ’s and BIA’s denials of Jiang’s asylum claim based

on China’s allegedly coercive family planning policies were supported by

substantial evidence. See Mendoza v. United States Att’y Gen., 327 F.3d at 1287.

Because Jiang failed to establish an entitlement to asylum on her coercive family

planning policies claim, she also failed to meet the higher threshold for

withholding of removal relief. See Al Najjar, 257 F.3d at 1293.

                                          II.

      Jiang next contends that with respect to her claim of religious prosecution

based on being an unregistered Catholic, the IJ’s and BIA’s denial of relief is not

supported by substantial evidence. When asserting a religious persecution claim,

an applicant must demonstrate that she was persecuted on account of religion,

which includes imputed religious beliefs. Mezvrishvili v. United States Att’y

Gen., 467 F.3d 1292, 1296 (11th Cir. 2006).

      We have stated that “persecution is an extreme concept, requiring more than

a few isolated incidents of verbal harassment or intimidation, and that mere

harassment does not amount to persecution.” Sepulveda, 401 F.3d at 1231

(internal quotation marks and alteration omitted). Persecution may be established

based on the cumulative effect of several incidents. Ruiz v. Gonzales, 479 F.3d
                                          9
762, 764, 766 (11th Cir. 2007) (involving a case where the alien was beaten twice,

threatened, and kidnaped by the FARC for eighteen days).

      Persecution has been found in a number of egregious instances. See, e.g.,

Delgado v. United States Att’y Gen., 487 F.3d 855, 861 (11th Cir. 2007)

(involving an alien who was accosted at gunpoint and later severely beaten); Mejia

v. United States Att’y Gen., 498 F.3d 1253, 1257–58 (11th Cir. 2007) (holding that

attempted attacks on an alien over a period of eighteen months, culminating in a

roadside assault at gunpoint and resulting in broken nose constituted persecution);

De Santamaria v. United States Att’y Gen., 525 F.3d 999, 1008–10 (11th Cir.

2008) (holding that an alien who was yanked out of a car by her hair and

threatened with death, in combination with other death threats, a kidnaping, and

other threatening actions established past persecution); Sanchez Jimenez v. United

States Att’y Gen., 492 F.3d 1223, 1233 (11th Cir. 2007) (“[A]ttempted murder is

persecution.”). Nevertheless, “[n]ot all exceptional treatment is persecution.”

Gonzalez v. Reno, 212 F.3d 1338, 1355 (11th Cir. 2000); see also Zheng v. United

States Att’y Gen., 451 F.3d 1287, 1291 (11th Cir. 2006) (holding that limiting

employment opportunities and watching and occasionally searching an individual’s

home is not persecution); Djonda v. United States Att’y Gen., 514 F.3d 1168, 1174

(11th Cir. 2008) (holding that a minor beating and threats do not constitute

persecution). For example, even a detention lasting for five days, during which the
                                         10
alien was not harmed, does not compel a finding of persecution. Zheng, 451 F.3d

at 1289–91 (finding no persecution where alien was forced to watch anti-Falun

Gong re-education videos, dragged outside to stand in the sun for two hours, and

forced to pledge that he would not practice Falun Gong).

      As we already explained, we conclude that the IJ’s adverse credibility

determination against Jiang was based on substantial evidence. The IJ did not limit

its adverse credibility finding to her coercive family planning policies claim and,

accordingly, the sole question is whether any other evidence establishes that she is

entitled to asylum or withholding of removal based on religious persecution.

      Jiang contends that the following evidence shows that she was persecuted on

account of her religion: her husband’s arrest for a short time, a one-day detention

allegedly based on her Catholic faith, closure of a Catholic church, and an

unsuccessful attempt to arrest her again. These isolated events do not rise to the

level of persecution, see Zheng, 451 F.3d at 1289–91, so the IJ’s decision was

supported by substantial evidence. The IJ’s finding that Jiang lacked a well-

founded fear of persecution was also supported by substantial evidence because

both of Jiang’s parents were also unregistered Catholics and lived in China, and the

State Department’s Country Report indicates that China is not generally repressive

towards unregistered Catholics. See Sepulveda, 401 F.3d at 1231; Reyes-Sanchez,

369 F.3d at 1243. As with her coercive family planning policies claim, because
                                          11
Jiang has not established eligibility for asylum, she also has not met the higher

threshold for withholding of removal relief. See Al Najjar, 257 F.3d at 1293.

      PETITION DENIED.




                                          12